DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in CPC F41A 29/00.
II. Claims 15-19, drawn to a method, classified in CPC B08B 9/04.
III. Claim 20, drawn to a method of forming, classified in CPC D05B 97/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to apply a coating to a gun bore.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another process such as using an adhesive to bind the tether and fabric.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operations, functions, and effect.  The method of Group II is designed to clean an object, while the method of Group II is designed to assemble an article.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Steven Levitt on 6/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the tail end connector includes the swivel".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a swivel.  For purposes of examination, the limitation will be read as “the tail end connector includes a swivel”.
Claim 6 recites the limitation "the head end connector includes the swivel".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a swivel.  For purposes of examination, the limitation will be read as “the head end connector includes a swivel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briody et al. (US 2017/0146313).
Regarding Claim 1:  Briody teaches a firearm bore cleaner (see abstract), comprising:
a cleaning segment (e.g., Fig. 1, elements 22, 58, 42, 58 as seen from left to right in figure) having an elongate cleaning body (element 22) sized and shaped to clean the bore of the firearm when the cleaning segment is moved along the bore of the firearm [0054], the cleaning segment having a head portion (e.g., at element 38) and an opposite tail end portion (e.g., at element 60 towards the right of element 38), the cleaning segment including a tail end connector (e.g., at element 50 to the right of element 38) adjacent the tail end portion; and
a pulling segment (e.g., elements 34, 58, and 60 as seen from right to left in figure) having an elongate pulling body (element 34) sized and shaped to be inserted into the bore of a firearm [0054], the pulling segment having a head end portion (e.g. at element 60) and an opposite tail end portion (e.g., at element 58 to the right of element 34) the pulling segment including a head end connector (e.g., at element 60, [0041] describes connectors for that portion) adjacent the head end portion of the pulling segment, the tail end portion of the pulling segment being connected to the head end portion of the cleaning segment (e.g., where element 58 meets element 38 in figure), the head end connector of the pulling  segment and the tail end connector  of the cleaning segment being configured to releasably connect to each other to couple the head end portion of the pulling segment and the tail end portion of the cleaning segment together such that the cleaning segment and the pulling segment form a closed loop [0041].
Regarding Claim 10:  Briody further teaches that the cleaning elongate cleaning body includes a loop (at element 50) at a tail end of the elongate cleaning body.
Regarding Claim 11:  Briody teaches the elements of Claim 1 as discussed above.  Briody further teaches that the cleaning segment includes a tether (e.g., element 58 between elements 50 and 42 in Figure 1) attached to the elongate cleaning body, the tail end connector of the cleaning segment attached to the tether.
Regarding Claim 14:  Briody teaches the elements of Claim 1 as discussed above.  Briody further teaches that the tail end connector (e.g., at element 50 to the right of element 38) of the cleaning segment is at the tail end of the cleaning segment, and the head end connector of the pulling segment is at a head end of the pulling segment (e.g., at element 60, [0041] describes connectors for that portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Briody et al. (US 2017/0146313).
Regarding Claim 2:  Briody teaches the elements of Claim 1 as discussed above.  Briody does not expressly disclose that the tail end connector and the head end connector each include a threaded portion as claimed.  However, Briody teaches that the locking mechanism may be any conventional coupling means [0041].  Threaded couplers are well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Briody with threaded connectors to couple the tail and head ends together, as such couplers are conventionally known and used.

Allowable Subject Matter
Claims 3, 4, 7-9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly disclose the features of the aforementioned claims.  The closest prior art of record is that of Briody who teaches a firearm bore cleaner comprising a cleaning segment and a pulling segment as set forth in claim 1.  
Briody does not anticipate or fairly suggest a swivel included in the head end connector or tail end connector as required by Claims 3-6.
Briody teaches that a connector (e.g., element 58 between elements 38 and 34 connect the cleaning and pulling segments.  However, Briody does not anticipate or fairly suggest that the cleaning segment includes a head end connector adjacent the head end portion and the pulling segment includes a tail end connector adjacent the tail end portion of the pulling segment, wherein the tail end connector of the pulling segment and the head end connector of the cleaning segment are configured to attach together as required by Claims 7-9.
Briody does not teach that a portion of the tether extends into a lumen of the cleaning body as required by Claim 12.
Briody teaches that the cleaner does not include brushes [0068], and thus does not teach the brush structure as required by claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714